Order filed, October 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00650-CR
                                   14-19-00651-CR
                                 ____________

               JASMYNE LAMARQUE VAUGHN, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                             Harris County, Texas
                   Trial Court Cause No. 1590390 & 1590391


                                     ORDER

      The reporter’s record in this case was due September 30, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Pam Knobloch, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM